Case 2:20-cv-04218-JFW-AFM Document 10 Filed 06/05/20 Page1of5 Page ID #:55

Co moO NI HD A FSF W NY

wm NO HO HN KH NH HD ND HN KR RR Re Hee —
on KN UN BW NYO KH COD ODO Ory KH A FSF WW NY YY SO

GUSTAV W. EYLER

Director, Consumer Protection Branch

LINDA I. MARKS (SBN 098761)

Senior Litigation Counsel

U.S. Department of Justice

Consumer Protection Branch
450 Fifth Street, NW, Suite 6400S
Washington, D.C. 20001
Telephone: (202) 307-0060
Facsimile: (202) 514-8742
Email: Linda.Marks@usdoj.gov

NICOLA T. HANNA

United States Attorney

DAVID M. HARRIS, AUSA

Chief, Civil Division

DAVID K. BARRETT, AUSA

Chief, Civil Fraud Section

LISA A. PALOMBO, AUSA (SBN 169119)
Room 7516, Federal Building
300 North Los Angeles Street
Los Angeles, California 90012
Telephone: (213) 894-4042
Facsimile: (213) 894-7819
E-mail: Lisa.Palombo@usdoj.gov

Attorneys for Plaintiff United States of America

UNITED STATES DISTRICT COURT
FOR THE CENTRAL DISTRICT OF CALIFORNIA

WESTERN DIVISION

UNITED STATES OF AMERICA, No. 2:20-cv-4218 JFW (AFMx)

Plaintiff, See ee STIPULATED

RDER FOR PERMANENT
V. INJUNCTION AND FINAL JUDGMENT

GEORGE MASAAKI KIMURA,
individually,

Defendant.

 

 

 

JS-6

 
Case 2:20-cv-04218-JFW-AFM Document 10 Filed 06/05/20 Page 2of5 Page ID #:56

Oo Oo AN HD A Fe W NY

bo bh HNO NY HO HN WN NO NO KF FF KF FF RF Rr OREO ee
on Dn UN FSP WY NY KH COO WBN KH A FSF WY NY | O&

 

Plaintiff United States of America (the “United States”) commenced this action
against defendant George Masaaki Kimura (“Defendant”) by filing a civil Complaint
seeking an injunction pursuant to 18 U.S.C. § 1345 and the Court’s equitable powers.
The United States and Defendant stipulated to the entry of a Stipulated Order for
Permanent Injunction (“Order”), lodged concurrently with this Stipulation, with the
terms and provisions below to resolve the claims in the Complaint. Defendant, pro se,
enters in to this Stipulation freely and without coercion and acknowledges that
Defendant has read the provisions of the Order, understands them, and is prepared to
abide by them. Defendant waives service of the Complaint and Summons.

NOW, THEREFORE, it is ORDERED as follows:

I. FINDINGS

Plaintiff and Defendant stipulate to the following findings:

A. — This Court has jurisdiction over this matter and the parties pursuant to 18
U.S.C. § 1345 and 28 U.S.C. §§ 1331 and 1345. Venue is proper in this
District under 28 U.S.C. § 1391(b)(1) and (2) because the defendant resides
in this district and because a substantial part of the events or omissions
giving rise to the claims alleged in the Complaint occurred in this district.

B. — The United States seeks injunctive relief pursuant to 18 U.S.C. § 1345.

C. — This Stipulation is neither an admission of liability by Defendant, nor a
concession by the United States that its claims are not well founded. Only
for purposes of this action, Defendant admits that the Court has jurisdiction
as to Defendant and as to this action.

II. DEFINITIONS

For purposes of this Order, the following definitions apply:

A. “Defendant” means George Masaaki Kimura.

B. “Person” means an individual, a corporation, a partnership, or any other

entity.

 
Case 2:20-cv-04218-JFW-AFM Document 10 Filed 06/05/20 Page 30f5 Page ID #:57

Co monn nan Ff W NY

NO NO NH NH KH NHN NY HD NY KY YH HK HK KF FEF KF eK
oN KN UN BW NY K& TO UO DAN DA F&F WY NYY O&O

C. “Funds” include any currency, check, money order, stored value card,
stored value card numbers, bank wire transmission or other monetary value.

D. “Prize promotion fraud” means a plan, program, promotion, or campaign
that is conducted to mislead a prospective victim or victims to believe that
they have won, or may or will win or receive, a sweepstakes, contest,
lottery, prize, inheritance, money, property, or other thing of value,
contingent on the victim providing, or providing a means of accessing or
obtaining, any fee.

E. “Money transmitting business” refers to a person who, for a fee or other
remuneration, receives funds from one person for the purpose of
transmitting the funds, or providing access to the funds, to another person.

F. “Fee” refers to a payment or compensation of any kind regardless of how
the payment or compensation is labeled, including but not limited to
processing fees, service fees, expediting fees, purchase fees, nominal fees,
symbolic payments, gifts, and gratuities.

Il, PROHIBITED CONDUCT

IT IS ORDERED that Defendant is PERMANENTLY PROHIBITED,
RESTRAINED, and ENJOINED from, directly or indirectly, engaging, participating or
assisting in any prize promotion fraud and money transmitting business.
IV. ORDER ACKNOWLEDGEMENTS

IT IS FURTHER ORDERED that within five (5) days after entry of this Order,
the Defendant is ordered to submit to Postal Inspector Sandra Stewart a written
acknowledgement of receipt of this Order sworn under penalty of perjury. The statement

shall be addressed to:

 

 
Case 2:20-cv-04218-JFW-AFM Document 10 Filed 06/05/20

U.S. Postal Inspector Sandra Stewart
U.S. Postal Inspection Service

Los Angeles Division

P.O. Box 2000

Pasadena, CA 91102

V. MODIFICATION OF THE ORDER

oo ON KN UO FF W NO —

 

and approved by the Court.
VI. RETENTION OF JURISDICTION

meek et
& WwW NO KF SO

SO STIPULATED AND AGREED:
FOR PLAINTIFF UNITED STATES OF AMERICA

| GUSTAV W. EYLER
Director, Consumer Protection Branch

ROO eet
oO ON ON ON

LINDA I. MARKS (SBN 098761)
| Senior Litigation Counsel

U.S. Department of Justice
Consumer Protection Branch

450 Fifth Street, NW, Suite 6400S
Washington, D.C. 20001
Telephone: (202) 307-0060
Facsimile: (202) 514-8742

Email: Linda.Marks@usdoj.gov

NY NY NY NY NY NY NWN
NH WW Hh W NY

 

NO
oo

Page 40f5 Page ID #:58

This Order shall not be modified except in writing by Plaintiff and the Defendant

IT IS FURTHER ORDERED that this Court retains exclusive jurisdiction of this

matter for purposes of construction, modification, and enforcement of this Order.

/s/ Linda I. Marks Date: May 8, 2020

 

 
C

oo ON KH A FP WY NY —

NO NO NH WH NY NY NV NN NO HY HH KF KF KF KF KF ES
oN ON BR WYO KF TD OBO WON DA F&F W NY OS

 

 

ase 2:20-cv-04218-JFW-AFM Document 10 Filed 06/05/20 Page5of5 Page ID #:59

FOR DEFENDANT GEORGE MASAAKI KIMURA

SO ORDERED:

Dated: June 5, 2020

Date: 2/é Je VAG

~~ LAF

‘ED STATES DISTRICT JUDGE

 
